Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, stating that there was insufficient support for the filing date of the previously applied references Sridhar (US 20200139784) filed 05/12/2021, with respect to the rejection(s) of claim(s) 1-19 under both 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new reference with the same inventors Sridhar et al. (US 20190079539).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, and 13-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Sridhar et al. (US 20190079539).
In regards to claim 1, Sridhar teaches a method for assessing a potential for collision between a body part of a vehicle and a roadway, ([0012], [0014] method for controlling suspension system of 
predicting a trajectory path of the vehicle along the roadway; ([0078] suspension controller may have access to an interface, through which a user can input a destination and may plan a route from a starting location. This includes predicting a trajectory along a roadway.)
monitoring elevations of the roadway along the trajectory path; ([0078] suspension controller may have access to a stored 3D map including road elevation information.) and
analyzing, at a point along the trajectory path of the roadway, whether the body part of the vehicle will collide with the roadway based upon the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path. ([0078] suspension controller predicts where an end-stop event may occur along the road using the 3D map information and available actuator adjustments. [0082] an end-stop event may be an event associated with damage to the vehicle, for example a large pothole or high bump, which is when a collision with the road may occur.)

In regards to claim 2, Sridhar teaches the method of claim 1, wherein the monitoring step comprises accessing elevational data from 3D map software. ([0078] suspension controller may have access to 3D map information which includes road surface data which further includes elevation information.)

In regards to claim 3, Sridhar teaches the method of claim 2, wherein the monitoring step comprises accessing elevational data from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill 

In regards to claim 4, Sridhar teaches the method of claim 1, wherein the point along the trajectory path is at least ten meters ahead of an actual position of the vehicle along the trajectory path. ([0044] vehicle localization system may retrieve 3D map information using a GPS coordinate to identify a candidate estimated location to narrow down useful information. [0047] map information may be retrieved for example for 1 kilometer around a candidate GPS coordinate or between two observed mile markers. As 3D maps include road segments, this must include a point along the trajectory path and includes a point that may be at least 10 meters ahead of the actual position.)

In regards to claim 5, Sridhar teaches the method of claim 1, wherein the method is performed without physical sensors for sensing the elevations. ([0078] suspension controller may access stored 3D maps. This may be alternative to using sensor information.)

In regards to claim 8, Sridhar teaches the method of claim 1, wherein the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path share the same latitude and longitude coordinates. ([0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. One of ordinary skill would have recognized a location may be a latitude and longitude and that when the point of contact with the object touches the object they are in the same place and have the same latitude and longitude.)

In regards to claim 13, Sridhar teaches a vehicle comprising a control system ([0034] may be multiple vehicle controllers, [0078] including suspension controller.) configured to: 
predict a trajectory path of the vehicle along a roadway; ([0078] suspension controller may have access to an interface, through which a user can input a destination and may plan a route from a starting location. This includes predicting a trajectory along a roadway.)
monitor elevations of the roadway along the trajectory path; ([0078] suspension controller may have access to a stored 3D map including road elevation information.) and
analyze, at a point along the trajectory path of the roadway, whether a body part of the vehicle will collide with the roadway based upon the estimated elevation of the body part on the vehicle at the point along the trajectory path and the estimated elevation of the roadway at the point along the trajectory path. ([0078] suspension controller predicts where an end-stop event may occur along the road using the 3D map information and available actuator adjustments. [0082] an end-stop event may be an event associated with damage to the vehicle, for example a large pothole or high bump, which is when a collision with the road may occur.)

In regards to claim 14, Sridhar teaches the vehicle of claim 13, wherein the monitoring step comprises accessing elevational data from 3D map software based upon latitude and longitude coordinates at said point along the trajectory path. ([0044] vehicle may acquire reference map including road segments of nearby locations, which are 3D maps, based on a GPS location. One of ordinary skill would have recognized a GPS location includes a latitude and longitude. [0078] 3D map information may include the locations and dimensions of road surface features such as potholes and bumps. The location of a road surface feature may be a latitude and longitude of a point along the trajectory path.)

In regards to claim 15, Sridhar teaches the vehicle of claim 13, wherein the control system is configured to perform the monitoring and analyzing steps without physical sensors for sensing the elevations. ([0078] suspension controller may access stored 3D maps. This may be alternative to using sensor information.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Hoffman et al. (US 20140303844) and common sense.
In regards to claim 6, Sridhar teaches the method of claim 1.
Sridhar does not teach: wherein the analyzing step comprises comparing (i) a slope of a first imaginary line extending between a tire of the vehicle and the body part at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope.
Further, one of ordinary skill would have recognized that an angle of approach of a vehicle is the angle between the wheel and the lowest point on front of the vehicle which is likely the bumper and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar by incorporating the teaching of Hoffmann and knowledge common in the art such that a point on the wheel of the vehicle is used as a point of reference from which, using the 3D map information, a distance to and height of a road surface feature, such as a pothole can be determined which is a slope and the angle of approach of the vehicle can also be determined from the reference point on the wheel, which is another slope.
The motivation to do so is that, as acknowledged by Hoffman, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]).

In regards to claim 16, Sridhar teaches the vehicle of claim 13.
Sridhar does not teach: wherein for the analyzing step, the control system is configured to compare (i) a slope of a first imaginary line extending between a tire of the vehicle and the body part at the point along the trajectory path with (ii) a slope of a second imaginary line extending between the tire and the point along the trajectory path.
However, Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope.
Further, one of ordinary skill would have recognized that an angle of approach of a vehicle is the angle between the wheel and the lowest point on front of the vehicle which is likely the bumper and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control system of Sridhar by incorporating the teaching of Hoffmann and knowledge common in the art such that a point on the wheel of the vehicle is used as a point of reference from which, using the 3D map information, a distance to and height of a road surface feature, such as a pothole can be determined which is a slope and the angle of approach of the vehicle can also be determined from the reference point on the wheel, which is another slope.
The motivation to do so is that, as acknowledged by Hoffman, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]).

Claims 9-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Mariet et al. (US 8676431).
In regards to claim 9, Sridhar teaches the method of claim 1. 
Sridhar does not teach: wherein if the body part is determined to collide with the roadway at said point on the trajectory path of the roadway, the method further comprises warning the driver of an anticipated collision.
However, Mariet teaches a display that may show a warning symbol when a collision is predicted (Col 8 lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control method of Sridhar by incorporating the teachings of Mariet, such that the display may show a warning indicating a collision is predicted in the path of the vehicle when it is determined that a collision is likely to occur.


In regards to claim 10, Sridhar, as modified by Mariet, teaches the method of claim 9 further comprising communicating said point on the trajectory path of the roadway to the driver using a GPS system of the vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same display as described in Mariet and explained above and if it may be used to perform a route search, it would reasonably be a part of the GPS system.)

In regards to claim 11, Sridhar, as modified by Mariet, teaches the method of claim 9 further comprising communicating the anticipated collision to a remote application. ([0043] vehicle may communicate with remotely located controller. [0034] this may include communicating the vehicle's location. One or ordinary skill would have understood that this likely includes information about the anticipated collision. [0054] the location of a road defect may be flagged and communicated with other vehicles.)

In regards to claim 12, Sridhar, as modified by Mariet, teaches the method of claim 11, wherein the remote application is a traffic application. ([0054] the location of a road defect may be flagged and communicated with other vehicles. [0076] first and second vehicle may access remotely stored memory. One of ordinary skill in the art would have recognized that these make up a traffic application.)

In regards to claim 18, Sridhar teaches the vehicle of claim 13.
Sridhar does not teach: wherein if the body part is determined to collide with the roadway at said point on the trajectory path of the roadway, the control system is configured to warn the driver of an anticipated collision.
However, Mariet teaches a display that may show a warning symbol when a collision is predicted (Col 8 lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the suspension control system of Sridhar by incorporating the teachings of Mariet, such that the display may show a warning indicating a collision is predicted in the path of the vehicle when it is determined that a collision is likely to occur.
The motivation to do so is that, as acknowledged by Mariet, if the vehicle is autonomous, the display may provide information to assure the driver of why certain actions are being taken (Col 1 lines 24-32) and as one of ordinary skill would have recognized, if it is manually controlled, it provides for the display of more information to the driver that can be used to make a better determination of driver actions, both of which allow for safer and more comfortable driving.

In regards to claim 19, Sridhar, as modified by Mariet, teaches the vehicle of claim 18, wherein the control system is configured to communicate said point on the trajectory path of the roadway to the driver using a GPS system of the is vehicle. ([0047] first localization system may be a GPS. [0078] vehicle may include an interface which can be used to input information for a route search. One of ordinary skill would have understood this could be the same display as described in Mariet and explained above and if it may be used to perform a route search, it may reasonably be a part of the GPS system.)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar in view of Hoffmann, common sense, and in further view of Mariet.
In regards to claim 7, Sridhar, as modified by Hoffman and knowledge common in the art teaches the method of claim 6.
Sridhar also teaches the suspension controller may include an interface ([0078]).
Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. This is a road slope angle.
As explained above, one of ordinary skill would have recognized that an angle of approach of a vehicle is the angle between the wheel and the lowest point on front of the vehicle which is likely the bumper and the approach angle is the maximum angle of a ramp a vehicle can climb without scraping the ground. An angle of ramp could equally be a slope, and this may be a bumper approach angle.
Sridhar, as modified by Hoffman and knowledge common in the art does not teach:
when there exists a collision danger, the method further comprises warning the driver of an anticipated collision.
However, Mariet teaches a display that may show warning symbols or change the color of directional indicators based on a possible collision (Col 7 lines 32-40, Col 8 lines 10-14).
It would have been obvious to one of ordinary skill in the art to modify the suspension control method of Sridhar, as already modified by Hoffmann and knowledge common in the art, by further incorporating the teachings of Hoffmann and knowledge common in the art and the teachings of Mariet, such that the angle of approach is compared with the angle and slope created by the distance to and height of a road surface feature and the likelihood of collision can be assessed based on if the slope 
The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]). Further, the motivation for displaying a warning, as acknowledged by Mariet is that if the vehicle is autonomous, the display may provide information to assure the driver of why certain actions are being taken (Col 1 lines 24-32) and as one of ordinary skill would have recognized, if it is manually controlled, it provides for the display of more information to the driver that can be used to make a better determination of driver actions, both of which allow for safer and more comfortable driving.

In regards to claim 17, Sridhar, as modified by Hoffman and knowledge common in the art, teaches the vehicle of claim 16.
Sridhar also teaches the suspension controller may include an interface ([0078]).
Hoffmann teaches the distance to a road event, which may be a bump or pothole may be determined with reference to a point on a wheel ([0025], [0064], [0085]). Further the height of this road event may be determined ([0025]). One of ordinary skill would have understood that the relationship between height and distance is a slope. This is a road slope angle.
As explained above, one of ordinary skill would have recognized that an angle of approach of a vehicle is the angle between the wheel and the lowest point on front of the vehicle which is likely the bumper and the approach angle is the maximum angle of a ramp a vehicle can climb without scraping the ground. An angle of ramp could equally be a slope, and this may be a bumper approach angle.
Sridhar, as modified by Hoffman and knowledge common in the art does not teach:

However, Mariet teaches a display that may show warning symbols or change the color of directional indicators based on a possible collision (Col 7 lines 32-40, Col 8 lines 10-14).
It would have been obvious to one of ordinary skill in the art to modify the suspension control method of Sridhar, as already modified by Hoffmann and knowledge common in the art, by further incorporating the teachings of Hoffmann and knowledge common in the art and the teachings of Mariet, such that the angle of approach is compared with the angle and slope created by the distance to and height of a road surface feature and the likelihood of collision can be assessed based on if the slope associated with the road surface feature is greater or smaller than the angle of approach slope, and a warning may be displayed related to the collision.
The motivation to do so is that, as acknowledged by Hoffmann, this information can be used for proactive suspension control, which can improve road handling of the vehicle and comfort of the driver and passengers ([0023]). Further, the motivation for displaying a warning, as acknowledged by Mariet is that if the vehicle is autonomous, the display may provide information to assure the driver of why certain actions are being taken (Col 1 lines 24-32) and as one of ordinary skill would have recognized, if it is manually controlled, it provides for the display of more information to the driver that can be used to make a better determination of driver actions, both of which allow for safer and more comfortable driving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US 20180096601) teaches a vehicle collision warning system and method that can alert a driver and communicate with a second vehicle when a collision is determined to be likely.
Desai et al. (US 10163349) teaches a vehicle impact event warning system for other vehicles that can communicate with vehicles after an impact event to warn them of the situation. This includes exterior and interior lights which can be turned on by an impact event.
Rathje et al. (US 20080277951) teaches an impact simulation system and method that uses an angle between the point of contact of a front wheel with the road and the lowest point of the front bumper.
Non-patent literature Heckman teaches an angle of approach of a vehicle which is the angle between the ground and a line between the ground contact point on the wheel and the lowest point on the front of the vehicle, which may is shown as on the front bumper and is the largest angle of slope a vehicle can traverse without interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661